Citation Nr: 0715885	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  94-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include sarcoidosis.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for tinea corporis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to December 
1991 and had periods of active duty for training beginning in 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In a June 2003 decision, the Board 
denied the claims on appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a December 2003 Joint Motion 
for Remand, the parties requested that the Board decision be 
vacated and the case remanded.  In February 2005, the Board 
remanded the case for compliance with the December 2003 Court 
Order. The issues of entitlement to service connection for 
ulcerative colitis and tinea corporis are addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's respiratory disability, to include sarcoidosis, is 
related to active service.


CONCLUSION OF LAW

Respiratory disability, to include sarcoidosis, was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310(a) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. § 
1110, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that links a 
current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

In claims for benefits, VA shall consider all lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (stating that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In May 2006, the veteran underwent a VA Respiratory 
Examination.  The examiner noted that his findings were 
suggestive of sarcoidosis, but a definite diagnosis would 
require observation over time and possible invasive testing.  
He added that the etiology of sarcoidosis is unknown, but the 
contents of smoke from burning oil wells could contain 
factors responsible for this condition.  In September 2006, 
the examiner provided further clarification noting that the 
veteran's respiratory signs and symptoms are more likely than 
not due to exposure to burning oil, suffered in Iraq, which 
contained numerous, noxious chemicals capable of causing 
permanent respiratory damage.  He added that this was true 
whether or not the definitive diagnosis is sarcoidosis and 
that such exposure may well initiate the inflammatory cascade 
that creates sarcoidosis and may also do direct damage to 
lung parenchyma and airway mucosa so as to result in the same 
symptoms.  Based on the examiner's opinion, service 
connection for a respiratory disability, to include 
sarcoidosis, is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 54. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Because of the favorable outcome in this case, any 
failure of VA to fully comply with the VCAA is harmless 
error. 


ORDER

Entitlement to service connection for a respiratory 
disability, to include sarcoidosis, is granted.


REMAND

The February 2005 Board Remand requested that the veteran's 
medical records be obtained from the Augusta, Georgia VAMC.  
A June 2004 medical record noted that the veteran was 
receiving social security disability for multiple medical 
problems.  These records have not been associated with the 
claim's file, and therefore, the remaining issues on appeal 
must be remanded in order to request those records.  

Accordingly, the issues of entitlement to service connection 
for ulcerative colitis and tinea corporis are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following actions:

1.  The RO should request the veteran's records 
from the Social Security Administration.

2.  The RO should then readjudicate the claim.  If 
any benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
Supplemental Statement of the Case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


